Citation Nr: 1517456	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-19 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) with alcoholism.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  

3.  Entitlement to an extraschedular rating for service-connected PTSD with alcoholism.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967 with service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.    

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence indicates that the Veteran's PTSD with alcoholism may have impacted his ability to work, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.  

The issues of entitlement to TDIU and entitlement to an extraschedular rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD with alcoholism has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as intermittent suicidal thoughts, panic attacks, nightmares, difficulty maintaining and establishing relationships, impaired impulse control, and mild memory loss; but the Veteran's PTSD with alcoholism has not been manifested by total occupational and social impairment.   




CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify 

The claim for a higher rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  Pertinent records of VA treatment have been associated with the claims file, as well as the Veteran's Vet Center records.  The Veteran has not identified any pertinent private treatment records that have not been associated with the claims file.  

The Veteran was afforded a VA psychiatric examination in June 2008.  The Board finds that this VA examination report is adequate to determine the severity of the Veteran's disability as the examiner conducted an appropriate evaluation of the Veteran, considered the Veteran's contentions, reviewed the Veteran's pertinent medical history, and noted examination findings as to the severity and extent of the Veteran's symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was scheduled for another VA examination in March 2015 but failed to report for the examination without providing a valid reason.  As such, the Board must determine the claim based on the evidence of record.  38 C.F.R. § 3.655 (2014). 

Analysis

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

By way of background, an August 2008 rating decision granted PTSD with alcoholism and assigned a 30 percent rating, effective April 11, 2008.  The RO, in a March 2009 rating decision, then determined that the effective date should be March 31, 2008.  The Veteran submitted a timely notice of disagreement to the August 2008 rating decision and the RO, in a November 2009 rating decision, increased the Veteran's disability rating for PTSD with alcoholism to 50 percent, effective March 31, 2008.  The RO issued a statement of the case that same month denying a rating in excess of 50 percent.  The Veteran filed a timely notice of disagreement to the November 2009 rating decision and disagreed with the assigned disability rating.  He contends that his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher disability rating.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 70 percent rating for PTSD.  However, the preponderance of the evidence is against a finding of a 100 percent disability rating as the Veteran's PTSD symptoms have not manifested to total occupational and social impairment.  

The June 2008 VA examination report includes a diagnosis of PTSD and alcohol abuse.  The Veteran reported a history of domestic violence against his girlfriend.  The Veteran also reported a history of intermittent suicidal ideations but stated that he has never made a suicide attempt.  He denied homicidal ideations.  He further denied delusions but reported that on several occasions he will awaken at night and envision a figure wearing a hat "like a Vietcong. . ."  The Veteran reported that his short term memory was "not very good" but that he can maintain his activities of daily living.  The examiner assigned him a GAF score of 47.  

The Veteran's Vet Center records reveal that he has been arrested approximately three times for domestic violence, which was noted to be related to alcohol use.     

VA treatment records dated in 2008 reveal treatment for PTSD.  A June 2008 VA treatment record reveals that the Veteran had no prior history of a suicide attempt but that he did express "some suicidal ideation" without plan or intent.  It was noted that the Veteran recognized the role of alcohol in his suicidal thoughts.  The Veteran was not deemed to be a suicide risk at the time.  His GAF score was noted to be 45.  In January 2009, it was noted that the Veteran was arrested for domestic violence and that his girlfriend reported that she was afraid of her safety, as well as his safety.  The Veteran was assigned a GAF score of 58 in July 2009.  In April 2010, it appears that the Veteran contacted the VA suicide hotline and reported that he was a "danger" to himself and others.  He stated that he was suicidal and that he had a plan to overdose on his medications.  He was transported to the emergency room with the intent to hospitalize him but no beds were available.  He was evaluated and it was determined he could return home.  A VA treatment record dated later that month noted that the Veteran had "increased anxiety and panic."  It was noted that the Veteran did not actually contemplate suicide but that he felt so "out of control" that he could not predict his behavior.  He was assigned a GAF score of 55.  In March 2011, the Veteran was hospitalized for approximately four days.  He was diagnosed with alcohol dependence and it was noted that he did not have suicidal ideations at the time.  He also did not exhibit symptoms of PTSD at the time.  It was noted that he had stopped taking his psychiatric medication due to alcohol intake for at least a week prior to the admission.  It was noted that he was not a significant risk to himself or others.  His GAF at admission was 35 and his GAF at discharge was 45.  A May 2011 VA treatment record noted that the Veteran had a tendency to use alcohol when he is feeling anxious.  His GAF was noted to be 58.  

The Board finds that after resolving reasonable doubt in favor of the Veteran, the Veteran's PTSD symptoms have more closely approximated a 70 percent rating.  The Veteran's GAF scores throughout the appeal demonstrate moderate to severe symptoms.  Moreover, the credible and competent evidence of record reveals that the Veteran has intermittent suicidal thoughts and impaired impulse control.  Thus, in light of the competent and credible medical and lay evidence of record, the Board finds that the Veteran's PTSD with alcoholism symptomology more closely approximates a 70 percent rating.  

However, the Board concludes that the preponderance of the evidence is against the finding that the Veteran's PTSD symptoms manifest to the degree required for total occupational and social impairment.  The claims file does not reveal that the Veteran has gross impairment in thought process or communication, disorientation to time or place, or memory loss of names of close relatives, own occupation, or own name.  The Board acknowledges the Veteran's history of domestic violence and intermittent suicidal thoughts and the Veteran's and his girlfriend's lay statements regarding his history of violence.  However, the Board does not find that the Veteran's PTSD symptoms manifest to grossly inappropriate behavior or persistent danger of hurting self or others.  Even in April 2010 when the Veteran was taken to the hospital after suicidal thoughts, he was released after evaluation.  In March 2011 during his hospitalization, the Veteran was not deemed a significant risk to himself or others.  Additionally, even though the Veteran reported that he sometimes "envisions a figure" that resembles a "Vietcong," there is no evidence that the Veteran has a history of persistent delusions or hallucinations.  The Board further acknowledges the GAF score of 35 that was noted upon admission to the hospital in March 2011.  However, after the Veteran resumed his medication and received treatment, his GAF score increased to 45 in just four days.  The Board does not find this one GAF score of 35 sufficient to warrant a 100 percent rating.   Thus, the Board finds that the Veteran's disability picture does not more closely approximate the criteria for a 100 percent rating throughout the appeal.  
In reaching the conclusion that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating, the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to total social and occupational impairment.   
    

ORDER

A 70 percent rating, and no higher, for PTSD with alcoholism is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

The evidence reveals that the Veteran's PTSD symptoms may have impacted his ability to work prior to his retirement.  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  Rice, 22 Vet. App. at 447.  The Board finds that an examination is warranted to determine whether he is unemployable due to his service-connected disability.

Moreover, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.  
  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's PTSD on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Then, have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disability on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should identify limitations imposed by the Veteran's service-connected disability, e.g., the limitations and restrictions imposed by his service-connected impairments such as problems with communication, concentration, and inter-personal relationships.  

5.  Thereafter, the RO should adjudicate the claim for TDIU, as well as the claim for a higher rating for PTSD based on an extraschedular rating.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


